Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim limits elements of the fan cowl of claim 1 based on the configuration and operation of the fan impeller, which is not positively claimed in claim 1.  This is indefinite as, on the one hand, the claimed structure is related to variable structure which is not claimed and, on the other hand, it is not clear whether the fan is a required part of claims 1 and 11.  The 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2012/0321474 to Stevens et al. (Stevens hereinafter).
Regarding claim 1, Stevens teaches (Fig. 6) a fan cowl (400) for receiving at least one fan (212), the fan cowl (400) having a fan frame (402) with at least one cutout (defined by 420) for feeding air to an impeller (340) of the fan (212), the cutout (defined by 420) having a centered motor receptacle (408) for receiving a fan motor (336) which is configured to be driven electrically, and the cutout (defined by 420) being surrounded on the circumferential side by a fan shroud (416), characterized in that the fan shroud (416) has at least one opening (424, 426) for setting an air pressure distribution which is configured to be generated by way of the fan, wherein the fan shroud (416) has a shroud bottom (face of 416 in which the openings are made) and at least one shroud wall (420) which merge into one another in the form of a curve or at a right angle (by analogy to similar structure shown in Figs. 1 and 2), and the at least one opening (424, 426) is made in the shroud bottom, wherein the at least one opening (424, 426) is oriented in the fan shroud (416) such that air passes through the at least one opening in the fan shroud (416), and thereby through the fan shroud (416), in an axial direction.
Regarding claim 2, Stevens teaches that the fan shroud (416) covers the fan in peripheral and intermittent axial regions.  
Regarding claim 3, Stevens teaches an L-shaped cross-section (analogous to those shown in Figs. 1 and 2) which is open in a radial or axial direction of the fan.
Regarding claim 5, Stevens teaches circular openings (424, 426).
Regarding claim 6, Stevens teaches a plurality of openings (424, 426) being irregularly distributed over a circumference of the fan shroud (416).
Regarding claim 7, Stevens teaches a plurality of openings (424, 426) being irregularly distributed over a circumferential section of the fan shroud (416).
Regarding claims 8 and 12, Stevens teaches distribution along only a circumferential half of the fan shroud (see Fig. 6).
Regarding claim 9, Stevens teaches a fan arrangement with a fan (212) in a fan cowl (see discussion of claim 1 above) and with an impeller (340) and motor (336).
Regarding claim 10, Stevens teaches intermittent radial covering of the openings (424, 426) by the impeller (340).
Regarding claim 11, as best understood by the examiner, for a properly chosen impeller, Stevenes teaches that the openings are capable of being covered intermittently during rotation of the impeller.
Regarding claims 13 and 14, Stevens teaches that the openings (particularly 426) are radially adjacent the shroud wall (420).
Response to Arguments
Applicant’s arguments with respect to claim(s) obviousness and/or anticipation have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        14 January 2022